Citation Nr: 1332875	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-30 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for residuals of a shell fragment wound of the right leg.

3.  Entitlement to an increased rating for diabetes mellitus, type II.  

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for bilateral cataracts.

6.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a total disability rating based on individual unemployability.  

9.  Entitlement to a special home adaptation grant.

10.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2006 (TDIU, special home adaptation and specially adapted housing); October 2010 (hepatitis C, shell fragment wound, PTSD); and August 2012 (diabetes mellitus, bilateral cataracts, neuropathy of the right leg and neuropathy of the left leg) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In a January 2013 VA-9 substantive appeal, the Veteran stated that he wished to testify at a Board hearing in the Waco Regional Office.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO, pursuant to his January 2013 request.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


